83989: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-16858: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83989


Short Caption:NEELKANTH HOSP., LLC VS. MOMENI CONSTR., INC.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A818840Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:12/30/2021 / Levitt, LansfordSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantNeelkanth Hospitality, LLCKurt C. Faux
							(The Faux Law Group)
						Jordan F. Faux
							(The Faux Law Group)
						Willi H. Siepmann
							(The Faux Law Group)
						


RespondentMomeni Construction, Inc.Lars K. Evensen
							(Holland & Hart LLP/Las Vegas)
						David J. Freeman
							(Holland & Hart LLP/Las Vegas)
						Joseph G. Went
							(Holland & Hart LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


12/29/2021Filing FeeFiling Fee due for Appeal. (SC)


12/29/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-36945




12/29/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)21-36948




12/29/2021Filing FeeE-Payment $250.00 from Kurt C. Faux. (SC)


12/29/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)21-37071




12/30/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Lansford W. Levitt. (SC)21-37167




01/19/2022Docketing StatementFiled Docketing Statement Civil Appeals. (SC)22-01821




01/19/2022Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge. Due date: 7 days. (SC)22-01824




01/19/2022Notice/IncomingFiled Certificate of Service of Docketing Statement Civil Appeals. (SC)22-01896




02/16/2022Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for March 4, 2022, at 9:00 AM. (SC)22-05134




03/04/2022Settlement Program ReportFiled Amended ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)22-07046




03/08/2022Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)22-07394




03/15/2022Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 7/14/21. To Court Reporter: Kaihla Berndt. (SC)22-08248




03/15/2022Order/ProceduralFiled Order to Show Cause. Appellant shall have 30 days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction. Respondent may file any reply within 14 days from the date that appellants' response is served. Briefing is suspended. (SC)22-08302




04/11/2022TranscriptFiled Notice from Court Reporter. Kaihla Berndt stating that the requested transcripts were delivered.  Dates of transcripts: 7/14/21. (SC)22-11414




05/23/2022Order/ProceduralFiled Order to File Response. Appellant's response to this court's order to show cause due: 7 days. (SC)22-16235




05/25/2022MotionFiled Stipulation/Dismiss Appeal with Prejudice. (SC)22-16656




05/26/2022Order/DispositionalFiled Order Dismissing Appeal. The parties have now filed a stipulation to dismiss this appeal. Cause appearing,  "this appeal is dismissed."  Case Closed/No Remittitur Issued. (SC)22-16858





Combined Case View